VAN BRTJNT, P. J. (dissenting).
I cannot concur in the conclusion of Mr. Justice O’BRIEN that this motion should have been granted. Although the superintendent is not required by any statute to collect the interest upon the securities deposited with him, it is only as long as the corporation depositing the securities continues solvent, and complies with the laws of the state, that it is permitted by the superintendent to collect the interest or dividends on such deposit. It is manifest that it was the intention of the legislature to allow the corporation, so long as it was continuing its business, to collect the interest upon its securities, because there is no provision for any one collecting this interest except in the contingency which has happened in the case at bar. In order to entitle the corporation to collect the interest, it must continue solvent, and comply with the laws of the state. This cannot have been intended to apply to a corporation which is in the hands of a receiver, because, although it may be solvent, it is not continuing its business, and does not come within the language which is claimed as an authority for the granting of the motion in question. It is undoubtedly true that the receiver is the successor of the corporation. But, where a statute confers upon a corporation the power to do a thing, it certainly is not intended that the receiver shall have the same power which the statute confers upon the corporation itself. Therefore, when the statute speaks of a corporation being entitled to collect this interest, it means an acting corporation, and not a corporation which has ceased to do business, and is in the hands of a receiver. I think the order appealed from should be affirmed, with costs.